DETAILED ACTION
Receipt is acknowledged of applicant’s argument(s)/remark(s) filed on September 23, 2021, claims 1-9 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to the amendment of the claims have been fully considered but are moot in view of the same ground(s) of rejection. Applicant had amended claim 1 and added claims 26-30. 
Previously, claims 10-25 had been canceled.  
	Per amendment of claim, the objection of claim 1 had been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The invention fails to disclose “determining a new scan angle for to reconstruct the 3D model based on the scanned images in the memory, a posterior predictive distribution, and a maximum likelihood estimation of a probability; and determine the next collision free path based on the new scan angle” (added remark), and (ii) their critical role with respect to the scope of the invention – see specification (Pub. US 2020/0001458 A1): 19.
 
Claim 27 is also rejected based on their dependency of the defected parent claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the process for “determining a new scan angle for the robot to reconstruct the 3D model based on the scanned images in the memory, a posterior predictive distribution, and a maximum likelihood estimation of a probability; and determine the next collision free path based on the new scan angle” must be shown or the feature(s) canceled from the amended claim 26.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 does not further limit the features of (i) determining a predefined collision free path, (ii) moving a robot along the predefined path, (iii) scanning an industrial scene …, (iv) constructing a 3D model of the industrial scene …, (v) performing a 3D object detection and recognition analysis …, (vi) moving the robot along … , (vii) scanning the industrial scene …, (viii) storing new scanned images …, and (ix) reconstructing the 3D model of the industrial scene … of its based claim 1; instead, claim 26 add new features (e.g., determining a new scan angle … and determining the next collision free path based on the new scan angle) without specify a further limitation of the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 27 is also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ur et al. (Pub. No.: US 2017/0355078 A1). 
Regarding claims 1-2, and 4, Ur et al. disclose a system and method for utilizing prediction model of an environment to control a robot operation, comprising 
determining a predefined collision free robot path (e.g., pre-computing a movement path of a robot component based on a predicted second scene 180 while avoiding collision with other entities or object in the environment) (see par. 82, 84 and 127; Figures 1B–1D); 
moving a robot along the predefined collision free robot path (e.g., initiating the movement plan / path of the robot to perform its designated function – for instance, move object within an environment, add object within the environment, add material to object – while avoiding collision with other entities or object in the environment) (see par. 84, 127, 172); 
scanning an industrial scene with a scanning sensor (e.g., camera) positioned on a robot while moving along the predefined collision free robot path to obtain a scanned images / first scanned images (e.g., observing environment scene – for instance, first scene -  via a set of sensors (e.g., cameras) while the robot is moving within said pre-computing movement path; the sensors are fitted within the robot – for instance one or more cameras / Vision Guided Robot (VGR) System to provide a secondary feedback signal. In the event that the predicted second scene 180 and an observed second scene 190 obtained via a set of sensor 130 (e.g., cameras) are different, the movement path of the robot is re-computed based on the observed second scene 190) (see par. 75-79, 83, 54, 65; Figures 1B–1D); 
Note: the limitation “a scanning sensor positioned on a robot …” is not equivalent to scanning sensor (camera) mounted on one of the movable arm of the robot – see specification page 6, first paragraph. The above limitation is interpreted as scanning sensor positioned apart from the robot but positioned on the robot direction. In the event that the term “positioned on a robot” is intended to mean “be mounted on the robot,” Ur et al. disclose one or more cameras / Vision Guided Robot (VGR) System fitted on the robot to provide a secondary feedback signal to a robot controller; which implies that the one or more cameras / Vision Guided Robot (VGR) System is configured to be mounted on the robot (see par. 54). 

storing scanned images / first scanned image of the industrial scene in a memory (e.g., information collected by one or more sensors, for instance, cameras, is stored for further process and analysis) (see par. 122 and 40); 
constructing a 3D model of the industrial scene based on the images stored in the memory / first scanned images (e.g., generating a three dimensional image of the environment – e.g., 3D object model (e.g., claim 4 limitation) - containing the object, which can be generated from the stored information collected by one or more sensors) (e.g., 46, 49, 57, 70, 123, 156,195);
performing (1) a 3D object detection and recognition analysis of the 3D model (e.g., identifying boundary of an object to estimate the structure and property of the object via a detection and recognition process, which can include three dimensional image of the object ) (par. 52, 56-57); and (2) an object grasping and position analysis of the 3D model (e.g., robot configured to choose and pick up an object at a given location by using vision-based system (image processing and machine vision) to move it to a particular place) (see par. 56-58, 52, 84, 91 and 94; Figures 1A and 2);
moving the robot along a next collision free robot path / first collision free robot path (e.g., initiating the modified movement plan / path of the robot to perform its designated function – for instance, move object within an environment, add object within the environment, add material to object – while avoiding collision with other entities or object in the environment) (see par. 84, 127, 132, 133, 172, 200); 
scanning the industrial scene with the scanning sensor positioned on the robot while moving the robot along the next collision robot path / first collision free robot path to obtain second scanned images (e.g., as the modified movement plan / path is performed by the robot, the set of sensor records environment scene – for instance, observed second scene - to determine any difference between a future observed scene and predicted scene) (see par. 47-48, 75-79, 83, 54, 65, 127, 132, 133, 172, 200; Figures 1B–1D).
However, Ur et al.’s invention failed to  specifically disclose moving the robot a next collision free robot path based on the 3D object detection and recognition analysis failing to meet a detection and analysis threshold (claim 1 and 28) and (2) the object grasping and position analysis failing to meet a grasping and position analysis threshold (claim 1). 
However, Ur et al.’s teach a system and method for utilizing prediction model of an environment to control a robot operation, wherein a comparison between predicted scene and observe scene of an environment (e.g., object) is determined. If the observed scene is determined to be different than the predicted scene (e.g., they are non- identical), the initial plan is adjusted based on the differences between the observed scene and the predicted scene. A modified movement plan is computed based on the differences (see par. 48, 73, 82-83 and Figures 1B-C and 3A-3C). 
Furthermore, Ur et al.’s teach a process to picking up an object from the environment while avoiding collision with other object(s). When an observed boundary data of the object is missing, unclear or the like due to partially obstructed from view sensor (added remark) - e.g., due poor lighting condition in the environment, obstruction by other object, or the like - the initial plan is adjusted based on the differences between the observed scene and the predicted scene (e.g., limitation: the object grasping and position analysis fails to meet a grasping/position analysis threshold) (see par. 106, 109-110, 107-108, 112, 82-83 and Figure 2).
Note: the terms “threshold” are examined as to whether or not (i) ”the 3D object detection and analysis” and (ii) “the object grasping/position analysis” are sufficient – see previous applicant’s argument(s) / remark(s) and Figures 7A-7B and related disclosures.
   Giving this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to conclude that (i) the non-identical comparison result between the observed and predicted scenes is equivalent to a fail result of the 3D object detection and recognition analysis and (ii) the unclear / missing observed boundary of the object due to partially obstructed from view sensor is equivalent to a fail result of the a grasping and position analysis because both of them are related to an image detection and recognition process of an object to modify the robot movement plan / path based on the comparison / analysis result and unclear / missing observed boundary of the object to be picked up to avoid collision with other entities / object in the environment.  

storing new scanned images associated with the next collision free robot path in the memory (e.g., information collected by one or more sensors, for instance, cameras, is stored for further process and analysis, which can include information (scene) while the robot is performing the modified movement plan / path) (see par. 122 and 40); and 
reconstructing the 3D model of the industrial scene based on the new scanned images / second scanned images from scanning the industrial scene with the scanning sensor along the first collision free robot path (e.g., generating a three dimensional image of the environment – e.g., second 3D object model - containing the object, which can be generated from the stored information collected by one or more sensors during the modified movement plan / path that the robot performed) (e.g., claim 2 limitation) (e.g., par. 57, 123, 156,195);
and based on the 3D object detection and recognition analysis of the 3D model meeting the detection and analysis threshold, performing object grasping and position analysis of the 3D model (e.g., claim 28 last limitation) (e.g., based on the level of confident in the updated scene model is sufficient, pulling criterial is passed and/or amount of mechanical coupling between the selected object and the surrounding physical objects is less than a predetermined threshold, the robot is configured to choose and pick up an object at a given location by using vision based system to move it to a particular place) (see par. 107, 168, 170, 56).

Regarding claim 3, Ur et al. disclose a system and method for utilizing prediction model of an environment to control a robot operation further comprising performing a work task with the robot after completing the 3D industrial scene model (e.g., the robot configured to perform designated functions – for instance, add material to object 120 – while avoiding collision with other entities or object in the environment after generating a three dimensional image of the environment) (see par. 57, 84, 123, 127, 156, 172,     195).
Regarding claim 5, Ur et al. disclose a system and method for utilizing prediction model of an environment to control a robot operation further comprising moving the scanning sensor relative to the robot when determining the predefined collision free path (e.g., sensors (130 / 230) (e.g., cameras) are movable sensors that are controlled by the computerized system) (see par. 65, 66, 90; Figures 1A and 2).
 
Regarding claim 6, Ur et al.’s invention does not specifically disclose wherein the moving of the scanning sensor includes panning, tilting, rotating and translating movement relative to the robot.
However, as Ur et al.’s invention teaches movable sensors (130 / 230) ( e.g., cameras) that are controlled by the computerized system (see par. 65, 66, 90; Figures 1A and 2), it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to conclude that the sensors (camera) can be configured to move in a horizontal, tilt, rotation and translation directions to determine any difference between a future observed scene and predicted scene and generate a three dimensional image of the environment. 
Doing so would enhance a system and method for utilizing prediction model of an environment configured to control a robot operation, move sensors (cameras) in a horizontal, tilt, rotation and translation directions to determine any difference between a future observed scene and predicted scene and generate a three dimensional image of the environment.  

Regarding claim 7, Ur et al. disclose a system and method for utilizing prediction model of an environment to control a robot operation wherein the moving of the scanning sensor includes moving an arm of the robot while a base of the robot remains stationary (e.g., Figure 2 depicts a robot configured to move its arm, wherein its base can be remained stationary) (see par. 40, 56, 88, 89, 93, 94, 96, and Figure 2). 

 Regarding claims 8-9, Ur et al. disclose a system and method for utilizing prediction model of an environment to control a robot operation further comprising planning the collision free path with a controller having a collision free motion planning algorithm (e.g., a computing device 140 configured to determine the movement plan / path of the robot based on a differences between predicted scene and observed scene, wherein the computing device 140 can contain a program / algorithm to determine the   movement plan / path of the robot in real time) (see par. 48, 82-85,127, and 132 ).

Regarding claim 29, Ur et al. disclose a system and method for utilizing prediction model of an environment to control a robot operation further comprising based on the object grasping and position analysis failing to meet a grasping and position threshold (e.g., observing environment scene via a set of sensors (e.g., cameras) while the robot is moving within said pre-computing movement path. In the event that the predicted second scene 180 and an observed second scene 190 are different, the movement path of the robot is re-computed based on the observed second scene 190) (see par. 75-79, 83, 54, 65; Figures 1B–1D), moving the robot along a second collision free robot path and scanning the industrial scene with the scanning sensor along the second collision free robot path to obtain third scanned images (e.g., If the observed scene is determined to be different than the predicted scene (e.g., they are non- identical), the initial plan is adjusted based on the differences between the observed scene and the predicted scene - a modified movement plan is computed based on the differences; than initiating the modified movement plan / path of the robot to perform its designated function while observing environment scene via a set of sensor (cameras). As the robot processes multiple images of scenes / objects, this process can be considered as a respective steps for the robot to determine whether or not there is a different between predicted and observed scenes) (see par. 48, 73, 75-79, 82-84, 127, 172 and Figures 1B-C and 3A-3C); and
reconstructing the 3D model of the industrial scene based on the third scanned images (e.g., generating a three dimensional image of the environment – e.g., third 3D object model - containing the object via one or more sensors during the modified movement plan / path that the robot performed) (e.g., see par. 57, 123, 156,195).

Regarding claim 30, Ur et al. disclose a system and method for utilizing prediction model of an environment to control a robot operation further comprising based on the object grasping and position analysis meeting the grasping and position threshold, determining whether the 3D model of the industrial scene is completed (e.g., based on the level of confident in the updated scene model is sufficient, pulling criterial is passed and/or amount of mechanical coupling between the selected object and the surrounding physical objects is less than a predetermined threshold, the robot is configured to perform designated function – for instance, add material to object or pick up the object – while avoiding collision with other entities or object in the environment after generating a three dimension image of the environment ) (see par. 56-57, 84, 168, 107, 127, 156, 170, 172. 195); and
in response to determining the 3D model of the industrial scene is completed, performing a work task (e.g., after generating a three dimension image of the environment, the robot is configured to choose and pick up an object at a given location by using vision based system to move it to a particular place) (see par. 107, 168, 170, 56). 

Response to Argument

Applicant’s arguments filed on September 23, 2021 with respect to the rejections of claims as cited on the Office Action mailed on June 23, 2021, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims,     applicant is kindly invited to consider the above Office Action to view the above ground of rejection.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664